Citation Nr: 0931453	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  99-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for headaches and a 
psychiatric disability to include as due to undiagnosed 
illness or a medically unexplained chronic multi-symptom 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1998 by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO). 

A hearing was held before the undersigned Acting Veterans Law 
Judge at this RO in July 2009.  The transcript of the hearing 
is associated with the claims file and has been reviewed.

This matter was previously remanded by the Board for further 
development in July 2001, May 2007, and April 2008.  The 
Board finds the remand instructions were not in substantial 
compliance and this matter is returned to the Board for 
further consideration.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's remand directive, the Veteran was 
afforded a VA examination in July 2007.  The Veteran's blood 
pressure was checked three times with the following readings: 
138/100, 140/100, 140/100.  The Board found the report of 
this examination to be inadequate.  Although the VA examiner 
states that he reviewed the claims files, he did not provide 
an opinion as to whether the blood pressure readings from 
Univera of Central New York that were taken within one year 
after the Veteran's discharge from service show that the 
Veteran's hypertension is etiologically related to service.  
Treatment records from Univera of Central New York show a 
blood pressure reading of 130/100 in March 1992, or within 
one year of the Veteran's discharge from active service.  
Thereafter, a blood pressure reading of 112/80 in April 1992 
is documented, but in July 1992, a reading of 120/90 is 
noted.  The Board found the foregoing readings showed a high 
diastolic pressure.  

VA regulations provide that the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm. or 
greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1) (2006).  Thus, an opinion concerning etiology of the 
Veteran's hypertension was required.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App 268 (1998).

Therefore, the Board remanded this matter for further 
development in April 2008.  The April 2008 Board remand 
instructed: 

	The RO or the AMC should return the claims 
folder, to include a copy of this remand, to 
the physician who rendered the July 2007 VA 
opinion in order to obtain an addendum with 
an opinion as to whether there is 50 percent 
or better probability that the veteran's 
hypertension is etiologically related to his 
military service.  The examiner should 
specifically address the blood pressure 
readings taken at the Univera of Central New 
York.  The rationale for the opinion must 
also be provided.  

Another VA opinion was given in August 2008.  While the 
August 2008 opinion noted the Veteran's 1992 blood pressure 
readings from Univera of New York, again, the opinion did not 
specifically address whether they were etiologically related 
to the Veteran's military service.  Therefore, while this 
causes further delay in adjudication, the Board finds that 
this opinion is inadequate and must be remanded for 
compliance. 

As noted in the Board's previous remand, the Board observes 
that the March 2005 VA examiner opined that the Veteran's 
headaches were as likely as not related to the sustained high 
blood pressures and that it was likely that his headaches 
would be relieved if his blood pressure remained within 
normal limits.  A similar conclusion was drawn by a VA 
examiner who examined the Veteran in September 2002.  As 
such, the claim of entitlement to service connection for 
headaches is inextricably intertwined with the claim for 
service connection for hypertension.  The Veteran may be 
entitled to secondary service connection for headaches if 
service connection is established for hypertension.  38 
C.F.R. § 3.310(a) (2007).

The Veteran also underwent a VA mental examination in August 
2002.  The VA examiner diagnosed the veteran with depressive 
disorder not otherwise specified, depression secondary to 
current medical complaints.  The examiner maintained that the 
veteran's depression was directly connected to and the result 
of his current medical complaints.  The Veteran's current 
medical complaints include hypertension and headaches.  
Therefore, the issue of entitlement to service connection for 
a psychiatric disability is similarly intertwined with the 
issues of entitlement to service connection for hypertension 
and headaches.  Thus, the Board will hold the Veteran's claim 
for headache and psychiatric disability issues in abeyance.

Accordingly, the case is REMANDED for the following action:

1.	The RO or the AMC should return the claims 
folder, to include a copy of this remand, 
to the VA physician who rendered the July 
2007 and August 2008 VA opinion in order 
to obtain an addendum with an opinion as 
to whether there is a 50 percent or better 
probability that the Veteran's 
hypertension is etiologically related to 
his military service. The VA examiner 
should specifically address the blood 
pressure readings taken at the Univera of 
Central New York in 1992. The rationale 
for the opinion must also be provided. 

If the July 2007/August 2008 VA examiner 
is not available, the RO or the AMC should 
arrange for the claims folder to be 
reviewed by another appropriate physician 
who should provide the required opinion 
and supporting rationale.

2.	The RO or the AMC should also undertake 
any other indicated development.

3.	Then, the RO or the AMC should 
readjudicate the issues on appeal based on 
a de novo review of the record. If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




